Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 30, 2021

The Court of Appeals hereby passes the following order:

A22A0333. WILLIAMS v. THE STATE.

      This case was docketed by this Court on September 20, 2021, and appellant’s
brief and enumerations of error were due October 12, 2021. On October 26, 2021, this
Court dismissed the appeal due to Appellant’s failure to file a brief. On November 10,
2021, Appellant filed a motion for an extension of time in which to file his brief. This
Court granted Appellant’s motion and reinstated the case on November 17, 2021,
giving Appellant 30 days to file a brief, making Appellant’s brief and enumerations
of error due on December 7, 2021. As of the date of this order, appellant still has not
filed a brief and enumeration of errors and has not requested an extension of time in
which to do so. Accordingly, this appeal is hereby DISMISSED as abandoned
pursuant to Court of Appeals Rules 13 and 23.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/30/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.